            Case 2:18-cv-04379-JS Document 38 Filed 07/03/19 Page 1 of 14



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 _________________________________________
                                           :
 NORTHEAST INDUSTRIES LLC AND              :
 JOSEPH DELUCA                             :
                                           : CIVIL ACTION
                         Plaintiffs        :
                                           :
             v.                            : NO.: 2:18-cv-04379-JS
                                           :
 ON TARGET LABORATORIES LLC, ON            :
 TARGET LABORATORIES, INC., AND            : Jury Trial Demanded
 MARTIN R. LOW                             :
                                           :
                         Defendants.       :
 _________________________________________ :

                        PLAINTIFFS’ PRETRIAL MEMORANDUM

       Plaintiffs Northeast Industries LLC and Joseph DeLuca (together, “Plaintiffs”), by and

through their counsel, respectfully submit this Pretrial Memorandum in accordance with Local

Rule 16.1(c) of the Local Rules of Civil Procedure of the United States District Court for the

Eastern District of Pennsylvania and this Court’s January 22, 2019 Scheduling Order.

       I.      STATEMENT OF THE NATURE OF THE ACTION
               AND BASIS FOR JURISDICTION OF THE COURT

       The claims in this action arise from Plaintiffs’ work aiding Defendants to secure financing

for the growth of their enterprise. In that work, Plaintiffs brought to bear proprietary processes,

skills, expertise, contacts, and other trade secrets that Plaintiffs had developed and amassed over

decades. Among other things, Plaintiffs introduced Defendants to several potential sources of

investment, including Medtronic, and, crucially, Johnson & Johnson Innovation – JJDC, Inc. (“J&J

Innovation”). In their contemporaneous writings, Defendants admitted that Plaintiffs had made

such “introductions” and “connections.” The introduction to J&J resulted in a successful financing

for Defendants. Under the terms of a Consulting Agreement among the parties, Plaintiffs were
             Case 2:18-cv-04379-JS Document 38 Filed 07/03/19 Page 2 of 14



thereby entitled to collect a success-based payment. Indeed, the largest single source of payment

stemming from the Consulting Agreement, by far, was the payment resulting from a successful

financing.

       When it came time, however, for Defendants to make good on their contingent payment

obligations – again, by far the largest component of Plaintiffs’ compensation – Defendants refused

to pay Plaintiffs their duly-earned fee. Tellingly, Defendants had at no point previously designated

J&J Innovation or any of its people as “introduction[s]” to be “carved out” from the purview of

Plaintiffs’ entitlement to the success-based fee.

       However, when the financing was consummated (and when the documents themselves

were in fact signed by Kadir Kadiresan), Defendants failed to honor the Consulting Agreement.

Initially, Defendants offered Plaintiffs $10,000. When DeLuca pressed Low on the contract, he

learned that Low had not properly informed the Board of Plaintiffs’ role in obtaining financing.

Low responded to DeLuca by complaining that he was worried about losing his job, and attempted

to cajole DeLuca into participating in what could only be described as a fraud upon Defendant

companies. DeLuca rejected Low’s approach, and insisted that Low be straight with the Board

about the existence and terms of the Consulting Agreement. Subsequently, Defendants declared

that the Consulting Agreement was simply void, though in the present litigation, Defendants have

retreated from that position.

       In this action, Plaintiffs have brought three claims: (1) Misappropriation of Trade Secrets;

(2) Unjust Enrichment; and (3) Breach of Contract.

       This Court has subject matter jurisdiction of this lawsuit under 28 U.S.C. § 1331 insofar as

the lawsuit involves a federal question arising under Section 18 U.S.C.A. § 1836.




                                                    2
             Case 2:18-cv-04379-JS Document 38 Filed 07/03/19 Page 3 of 14



       II.      STATEMENT OF THE FACTS OF THE CASE

       In early 2015, Defendant Martin R. Low (“Low”) initiated the first contact with Plaintiffs,

soliciting DeLuca directly for his advice and guidance regarding a fledgling investor financing

initiative just begun by Defendants On Target Laboratories LLC and On Target Laboratories, Inc.

(together, “On Target”).      These initial discussions ultimately led to the negotiation and

consummation of a Consulting Agreement between Plaintiffs and Defendants. See Consulting

Agreement (Exhibit P-1) OTL001585-90.

       Under the contract, Defendants agreed to pay Plaintiffs a hybrid fee for their efforts that

was comprised of three components: (1) reimbursement of expenses, (2) reimbursement for hourly

work, and (3) a small percentage of a financing where Plaintiffs had made an “introduction.” See

¶¶5, 3, and 4, respectively, of the Consulting Agreement. Although contingent, the third success-

based fee comprised by far the largest component of potential compensation under the Consulting

Agreement.

       As the Consulting Agreement reflects, the parties contemplated at the time of contracting

the very type of dispute now in suit. They agreed in advance upon a simple and certain way to

avoid such disagreements via a “carve-out” mechanism. This carve-out mechanism allowed

Defendants to identify and exclude any pre-existing contacts and relationships from the purview

of “introduction[s]” that would otherwise entitle Plaintiffs to the success-based portion of the

hybrid fee arrangement:

                Company shall have the right to carve out any Investors (“Carved
                Out Investor”) by notifying Consultant, in writing, before
                Consultant contacts the Investor. If Company closes a Financing
                with an Investor and Investor is a Carve Out Investor, then the
                Consultant shall not be entitled to a Bonus, unless otherwise agreed
                by the Company and the Consultant.

See Consulting Agreement at ¶4 OTL0001586.



                                                 3
            Case 2:18-cv-04379-JS Document 38 Filed 07/03/19 Page 4 of 14



         Neither at the time of contracting, nor at any point thereafter, did Defendants designate J&J

Innovation as a “Carve Out Investor.” Nor did they, in fact, ever designate J&J or any J&J-related

entities either. They could have, but did not. Indeed, Defendants availed themselves of the carve-

out mechanism for certain of their pre-existing contacts around the time of engaging Plaintiffs, but

did not carve out J&J.

         Plaintiffs worked with Defendants thereafter in a variety of ways, including with an aim

toward finding a financing source. Such work included Plaintiffs’ resort to proprietary processes

for engaging with very large institutions, as well as a resort to proprietary contact lists and

searching methodologies, including Plaintiffs’ contacts via LinkedIn.1 As Plaintiffs testified, in

part:



1
  See e.g., Email dated April 15, 2015 NE IND 002659-60 (providing Plaintiffs’ methodology for structuring the On
Target investor pitch (stating, in part, that “the way to do it is to make them principals of the entity” with specific
examples); Email dated April 29, 2015 NE IND 002667 (providing Plaintiffs’ methodology and suggestions for the
organization of and topics to be included in the On Target investor deck(s)); Email dated May 4, 2015 with attachment
NE IND 002685-704 (same attaching a template deck for Defendants’ review); Email dated May 18, 2015 with
attachment NE IND 002971-3016 (providing Plaintiffs’ methodology for creating a compelling investor pitch deck
for On Target, disclosed, in part, by providing Defendants with a fully customized, working draft of an investor pitch
deck, which was developed and periodically revised by Plaintiffs exclusively for On Target’s use with its various
target investors, among other things); Plaintiffs’ legal pad notes dated June 5, 2015 NE IND 002046 (outlining
Plaintiffs’ methodology for effective networking and pinpointing decision-makers and potential deal champions
within the On Target space, including identifying J&J Innovations as an optimal target investor and leveraging direct
contacts with Amit Ray (Chief Medical Officer at Janssen Pharmaceutical Companies of Johnson & Johnson) and
Derrick Lenz (former Boston Scientific colleague of then-Vice President of J&J Innovations, Kadir Kadhiresan) to
make contact with Mr. Kadhiresan, an investment decision-maker within J&J Innovations); Email dated May 20, 2015
with attachment NE IND 003166-67 (providing Plaintiffs’ methodology for targeting and facilitating productive initial
discussions with potential investors with relevant attached example); Email dated May 21, 2015 with attachment NE
IND 003319-38 (providing Plaintiffs’ methodology for targeting and facilitating productive initial discussions with
potential investors with attached revised deck); Email dated May 28, 2015 with attachment NE IND 003383-3402
(providing Plaintiffs’ methodology for targeting and facilitating productive initial discussions with potential investors
with attached revised deck); Email dated June 5, 2015 with attachments NE IND 003414-42 (providing Plaintiffs’
methodology for targeting and facilitating productive initial discussions with potential investors with attached revised
deck and expense reimbursement request); Email dated June 8, 2015 NE IND 003450-51 (providing Plaintiffs’
methodology for targeting and facilitating productive initial discussions with potential investors, first flagging J&J
Innovation as a viable investor source); Email dated July 6, 2015 with attachment NE IND 003852-53 (proving
Plaintiffs’ methodology and techniques for better attracting and capturing investor interest by framing preferred exit
strategies for the company); Email dated September 22, 2015 NE IND 004409-10 (proving Plaintiffs’ methodology
and techniques for thoughtfully structuring and successfully negotiating key deal terms with potential investors,
advising Low that the “following is a long list of key terms to consider in any ‘deal’.”); Plaintiffs’ legal pad notes NE
IND 002022-75 (evidencing various of Plaintiffs’ methodologies and techniques); and Plaintiffs’ small notepad notes
NE IND 002076-82 (evidencing various of Plaintiffs’ methodologies and techniques).


                                                           4
          Case 2:18-cv-04379-JS Document 38 Filed 07/03/19 Page 5 of 14



                        [M]y process was multifaceted. One part of which is to
               know, after many years of experience, what types of things do
               investors, specifically, need to hear about, talk about, see in a
               presentation and, then, in subsequent conversations with them and
               to pull that information out of the company – in this case, On Target
               – distill it into something that is easily communicated in the right
               way and put it into a deck and, then, to talk about it in a coherent,
               consistent way. That’s one part of it.
                        The other part of it is to pull from my proprietary list of
               contacts, people that I know or people that I can know that I have
               connections to, through my network of 20-plus years of working in
               this industry, and to use that proprietary list of contacts and that
               network to figure out a strategic way to approach the right pockets
               of money within large global organizations, that are likely to make
               investments or to be helpful in getting to a point where an
               investment is made and knowing that approach and knowing how to
               use that contact network and knowing how to target those pockets
               of money or those places in organizations where people can be
               helpful to get you to other parts of the organization and coupling that
               with the content, the intellectual project of knowing what to say to
               them when you get to them and how to position it, that’s my
               proprietary methodology and it is an iterative process.

DeLuca Deposition Tr. 178:23 – 180:7.

       Throughout the course of Plaintiffs’ work for On Target, Plaintiffs were repeatedly lauded

by Defendants. Low repeatedly told DeLuca things like, “I truly appreciate your help,” see Email

dated June 3, 2015 (Exhibit P-3) OTL001842, “This is absolutely fantastic,” see Email dated June

8, 2015 NE IND 003462-63, “You are not getting paid enough,” see Email dated October 23, 2015

NE IND 004513.

       It became apparent to Plaintiffs that On Target needed a champion at J&J Innovation, a

subsidiary of J&J, and would need to solicit funding from J&J Innovation directly. As Plaintiff

DeLuca wrote to Defendant Low on or about June 8, 2015, “Upon further research, I think a good

starting place at J&J might also be J&J Innovation. That group’s is [sic] purpose is to partner with

entrepreneurs and fund companies. I have a couple of contacts there, too, in addition to the CMO.

Let me know.” See Email dated June 8, 2015 NE IND 003450-51. Defendant Low agreed with



                                                 5
          Case 2:18-cv-04379-JS Document 38 Filed 07/03/19 Page 6 of 14



DeLuca, and asked Plaintiffs to bring their own contacts and influence to bear on J&J Innovation.

In fact, at one point about half a year into Plaintiffs’ engagement, Defendant Low could not even

recall the significance of J&J Innovation, asking Plaintiff DeLuca to remind him of its import in

connection with advancing On Target’s financing efforts:

               Joe,
               Let me know what you think. Sounds good, not sure what it means
               to be passed over to the innovations group. Are they just the folks
               responsible for due diligence or are we being passed to them because
               we don't quite fit in Global Surgery? Give me a call when you have
               a moment to discuss. Thanks — Marty

See Email dated January 6, 2016 NE IND 004601 (emphasis added).

       Among many other activities surrounding J&J Innovation, Plaintiffs identified different

individuals associated with J&J. Those individuals included Kadir Kadiresan at J&J Innovation,

whom Plaintiffs targeted for introduction, as well as other J&J contacts, like Amrit Ray and Kareen

Bacinski, in order to ultimately obtain financing for On Target.

       As early as January 2016, Defendants recognized the “fairly significant role in the success

with J&J to date” that Plaintiffs had initiated and quickly assumed, in an email Defendant Low.

See Email dated January 22, 2016 (Exhibit P-11) OTL001699.

       In the months thereafter, Defendants admitted in writing that Plaintiffs had “connected”

Defendants to elements of J&J and had “partially introduced” J&J. Specifically, on July 5, 2016,

Defendant Low admitted that Plaintiff DeLuca “is actually the guy who connected us to Medtronic

and the Global Surgery Side of J&J.” See Email dated July 5, 2016 (Exhibit P-13) OTL001546.

On March 16, 2016, Defendant Low also in email referred to Plaintiff DeLuca as “a good friend

of mine and responsible, in part, for introducing J&J and fully responsible for Medtronic.” See

Email dated March 16, 2016 (Exhibit P-12) OTL001738-40.




                                                6
           Case 2:18-cv-04379-JS Document 38 Filed 07/03/19 Page 7 of 14



        A subsequent financing closed in September 2017, with J&J Innovation as the lead

investor. Low Deposition Tr. 41:2 – 9. Defendant Low repeatedly testified that the amount of

J&J Innovation’s portion of the financing was $18 million.2 Low Deposition Tr. 39:20, 43:1 – 5,

147:10 – 13.

        This should have been the end of the story – introduction made, Plaintiffs’ success-based

payment earned upon any subsequent financing.

        However, when the financing was consummated (and when the documents themselves

were in fact signed by Kadir Kadiresan – see Amended and Restated Series B Preferred Stock

Purchase Agreement dated February 13, 2018 (Exhibit P-15) at OTL000421), Low offered

Plaintiffs $10,000. As DeLuca testified about one of this meetings with CEO Martin Low:

                         When we met for breakfast in December before the holidays,
                 he had told me that the On Target investment had closed, that
                 Johnson & Johnson was one of the investors, and he said things to
                 the effect of we would never have gotten there without you, Joe.
                 And I talked to the board about this and I tried to get you what you’re
                 owed, I tried to get you more money, but I’m only able to get you
                 $10,000. That’s all he would agree to. I’m sorry.

DeLuca Deposition Tr. 176:5 – 14.

        DeLuca rejected the money; nevertheless Defendants mistakenly sent him a tax form in the

mail reflecting payment. Id. at 178:1-16. When DeLuca reminded Low of the Consulting

Agreement, Low admitted that he had a different problem: he had not been candid with his Board.

The nature of this failure became clear when Low admitted that he had not properly informed the

Board of Plaintiffs’ role in obtaining financing, and then complained that he was worried about




2
 After the close of discovery, Defendants made a late production of certain documents that suggest that the total
amount of J&J Innovation’s financing was not less than $16,648,132.94. See OTL001921-35.



                                                       7
          Case 2:18-cv-04379-JS Document 38 Filed 07/03/19 Page 8 of 14



losing his job, and attempted to cajole DeLuca into participating in what could only be described

as a fraud upon Defendant companies. DeLuca refused to engage in Low’s proposed scheme.

       Once informed of the Consulting Agreement, Defendants took the position that the

Consulting Agreement was void. Their defense has since evolved.

              MONETARY DAMAGES CLAIMED

       Plaintiffs are entitled to recover from Defendants the following amounts:

 Categories of Damages           Basis of Entitlement /             Approximate Amount
                                 Method of Calculating

 Any accrued, unpaid “Bonus” Paragraph 4 of the Consulting Between $540,000 and
 with respect to J&J         Agreement states: “If         $499,443.99.
 Innovation                  Company closes a Financing
                             with an Investor that
                             Consultant introduces to
                             Company, and Investor is not
                             a Carved Out Investor
                             (defined below), then the
                             Company shall pay
                             Consultant a Bonus equal to
                             3.0% of the aggregate amount
                             of the Financing received by
                             Company from the Investor.”

 Remedies for the                Applicable common law and          Between $540,000 and
 misappropriation of any trade   statutory law, including           $499,443.99.
 secrets                         without limitation the
                                 “Remedies” as set forth in 18
                                 U.S.C.A. §1836 /
                                 Alternative Calculations:
                                     • Damages for actual
                                         loss caused by the
                                         misappropriation of
                                         the trade secret; and
                                         damages for any
                                         unjust enrichment
                                         caused by the
                                         misappropriation of
                                         the trade secret that is
                                         not addressed in
                                         computing damages
                                         for actual loss (see


                                                8
         Case 2:18-cv-04379-JS Document 38 Filed 07/03/19 Page 9 of 14



                                         §1836(b)(3)(B)(i)(I)
                                         and (II)); or
                                     •   Damages caused by
                                         the misappropriation
                                         measured by
                                         imposition of liability
                                         for a reasonable
                                         royalty for the
                                         misappropriator’s
                                         unauthorized
                                         disclosure or use of
                                         the trade secret (see
                                         §1836(b)(3)(B)(ii)).

Exemplary damages for trade       Applicable common law and        Between $1,080,000 and
secrets willfully and             statutory law, including         $998,887.98.
maliciously misappropriated       without limitation the
                                  “Remedies” as set forth in 18
                                  U.S.C.A. §1836 /
                                  “ . . . if the trade secret is
                                  willfully and maliciously
                                  misappropriated, award
                                  exemplary damages in an
                                  amount not more than 2 times
                                  the amount of the damages
                                  awarded under subparagraph
                                  (B)” (see §1836(b)(3)(C)).

Quasi-contractual damages,        Applicable common law and        A minimum of $540,000 or
in the alternative of breach of   statutory law, awarding          $499,443.99, as applicable.
contract damages                  Plaintiffs the value of the
                                  benefit conferred upon
                                  Defendants, the retention of
                                  which would be unjust under
                                  the circumstances. See
                                  generally Ne. Fence & Iron
                                  Works, Inc. v. Murphy
                                  Quigley Co., Inc., 933 A.2d
                                  664, 668 (Pa. Super. Ct.
                                  2007).

Pre- and Post-judgment            Applicable common law and        Pre-judgment interest shall be
interest                          statutory law. See, generally    awarded on a definite sum of
                                  TruServ Corp. v. Morgan’s        money found to have been
                                  Tool & Supply Co., Inc., 39      wrongly withheld by
                                  A.3d 253, 263 (Pa. 2012)         Defendants (between


                                                9
        Case 2:18-cv-04379-JS Document 38 Filed 07/03/19 Page 10 of 14



                           (providing for the recovery of    $540,000 and $499,443.99),
                           pre-judgment interest as a        calculated from the date such
                           matter of right for a definite    sum first came due on
                           sum of money from the date        September 28, 2017 (the J&J
                           performance was due); 41          Innovation closing date)
                           P.S. § 202 (defining the          through to yesterday’s date
                           “legal rate of interest” as six   (or 644 days) and then
                           percent per annum);               continuing from July 3, 2019
                           28 U.S.C. § 1961 (providing       until the date of the entry of
                           for the recovery of post-         judgment in favor of
                           judgment interest on a            Plaintiffs and against
                           judgment rendered in a            Defendants, at the rate of six
                           district court as a matter of     percent (6%) per annum (or
                           right).                           between $88.77 and $82.10
                                                             per diem). The amount of
                                                             accrued pre-judgment
                                                             interest, as of July 2, 2019, is
                                                             between $57,079.11 and
                                                             $52,790.30.

                                                             Post-judgment interest shall
                                                             accrue on any money
                                                             judgment entered in favor of
                                                             Plaintiffs and against
                                                             Defendants herein, to be
                                                             calculated from the date of
                                                             the entry of such judgment, at
                                                             a rate equal to the weekly
                                                             average 1-year constant
                                                             maturity Treasury yield, as
                                                             published by the Board of
                                                             Governors of the Federal
                                                             Reserve System, for the
                                                             calendar week preceding the
                                                             date of the judgment.

Costs of suit              Applicable common law and         Plaintiffs shall file a Bill of
                           statutory law. See generally      Costs, seeking to include the
                           Fed. R. Civ. P. 54, Judgment;     following recoverable costs
                           Costs, and 28 U.S.C.A. §          (other than attorneys’ fees) as
                           1920, Taxation of costs.          a prevailing party, including
                                                             (1) Fees of the clerk and
                                                             marshal; (2) Fees for printed
                                                             or electronically recorded
                                                             transcripts necessarily
                                                             obtained for use in the case;



                                         10
        Case 2:18-cv-04379-JS Document 38 Filed 07/03/19 Page 11 of 14



                                                                (3) Fees and disbursements
                                                                for printing and witnesses; (4)
                                                                Fees for exemplification and
                                                                the costs of making copies of
                                                                any materials where the
                                                                copies are necessarily
                                                                obtained for use in the case;
                                                                (5) Docket fees; (6)
                                                                Compensation of court
                                                                appointed experts,
                                                                compensation of interpreters,
                                                                and salaries, fees, expenses,
                                                                and costs of special
                                                                interpretation services, as
                                                                applicable.

Punitive damages               Applicable common law and        To be determined.
                               statutory law, awarding
                               punitive damages “when the
                               plaintiff has established that
                               the defendant has acted in an
                               outrageous fashion due to
                               either the defendant’s evil
                               motive or his reckless
                               indifference to the rights of
                               others,” see Hall v. Episcopal
                               Long Term Care, 54 A.3d
                               381, 395 (Pa. Super. Ct.
                               2012), in an amount that is
                               “reasonably related to the
                               State’s interest in punishing
                               and deterring the particular
                               behavior of the defendant and
                               not the product of
                               arbitrariness or unfettered
                               discretion,” see Shiner v.
                               Moriarty, 706 A.2d 1228,
                               1241 (Pa. Super. Ct. 1998)
                               (citation omitted).

Other relief the Court deems   Applicable common law and        To be determined.
equitable and just             statutory law.




                                             11
          Case 2:18-cv-04379-JS Document 38 Filed 07/03/19 Page 12 of 14



        III.    PLAINTIFF’S LIST OF WITNESSES

        Plaintiff reserves the right to call any of the witnesses identified by Defendants and the

right to call additional witnesses in rebuttal, the identity of whom cannot be known until the

presentation of Defendants’ case. Additionally, Plaintiff reserves the right to call the following

witnesses at trial:

                A.     FACT WITNESSES

                       1.      Joseph DeLuca
                               c/o Peter N. Kessler, Esq.
                               Kutak Rock LLP
                               1760 Market Street
                               Suite 1100
                               Philadelphia, PA 19103

                       2.      Martin Low
                               c/o Brian C. Deeney, Esq.
                               LeClair Ryan
                               One Riverfront Plaza
                               1037 Raymond Boulevard
                               Sixteenth Floor
                               12 Newark, New Jersey 07102

                       3.      French Fritz
                               c/o Brian C. Deeney, Esq.
                               LeClair Ryan
                               One Riverfront Plaza
                               1037 Raymond Boulevard
                               Sixteenth Floor
                               12 Newark, New Jersey 07102


        IV.     PLAINTIFF’S SCHEDULE OF EXHIBITS

        A schedule of the exhibits that Plaintiff anticipates offering at trial is attached hereto

as Exhibit A. Plaintiff reserves the right to supplement his exhibit list and the right to identify

additional exhibits in rebuttal, the identity of which cannot be known until the presentation of

Defendants’ case. Plaintiff will also use deposition transcripts.




                                                  12
         Case 2:18-cv-04379-JS Document 38 Filed 07/03/19 Page 13 of 14



       V.     ESTIMATE OF TRIAL DAYS

       Three (3) days.

       VI.    SPECIAL COMMENTS REGARDING OUTSTANDING ISSUES

       There are five outstanding issues presently pending before the Court and ripe for its

adjudication: (1) Defendants’ contested Motion for Summary Judgment, (2) Plaintiffs’

uncontested Motion in Limine To Preclude Evidence Of, Mention Of, Or Testimony Regarding

Previous Lawsuits, (3) Defendants’ contested Motion in Limine to Preclude Evidence of

Settlement Discussions, (4) Defendants’ contested Motion in Limine to Preclude Evidence that On

Target’s Board Did Not Approve the Consulting Agreement, and (5) Defendants’ contested

Motion in Limine to Preclude Evidence that Plaintiffs Made Introductions to Companies other than

Johnson & Johnson.



                                                   Respectfully submitted,

                                                   KUTAK ROCK LLP

Dated: July 3, 2019                                /s/ Peter N. Kessler
                                                   Oliver D. Griffin, Esq.
                                                   Peter N. Kessler, Esq.
                                                   Melissa A. Bozeman, Esq.
                                                   1760 Market Street, Suite 1100
                                                   Philadelphia, PA 19103
                                                   Tel 215.299.4384
                                                   Fax 215.981.0719




                                              13
         Case 2:18-cv-04379-JS Document 38 Filed 07/03/19 Page 14 of 14



                                    CERTIFICATE OF SERVICE

       I, Peter N. Kessler, do hereby certify that on July 3, 2019, I served a true and correct copy

of the foregoing Pretrial Memorandum on all parties via the Court’s Electronic Filing System.



                                                     /s/ Peter N. Kessler
                                                     Peter N. Kessler




                                                14
